DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest an apparatus for optical communication or sensing, comprising: a quarter wave plate (QWP) disposed on a silicon photonic chip to convert a first linearly polarized mode optical beam from a laser disposed on the silicon photonic chip, into a combination of quarter-wave phase-delayed orthogonal polarization modes optical beam, and to convert or contribute in converting a reflection of the combined polarized modes optical beam into a second linearly polarized mode optical beam, within the silicon photonic chip; wherein the optical beam's polarization axes are rotated relative to an axis of the QWP, or the QWP and its axis are rotated relative to a polarization axis of the optical beam.
Due to their dependency, claims 2-11 are necessarily allowable.
Regarding independent claim 12, the prior art of record neither shows nor suggest a method for optical communication or sensing, comprising: receiving from a laser disposed on a silicon photonic chip, a linearly polarized transverse electric (TE) mode optical beam, with a polarization TE/transverse magnetic (TM) converter disposed on the silicon photonic chip; converting some of the linearly polarized TE mode optical beam, with the polarization TE/TM converter, into an orthogonal polarization, to produce a combined linearly polarized modes optical beam; routing the combined linearly polarized modes optical beam to a quarter wave plate (QWP) disposed on the silicon photonic chip, and with the QWP, converting the combined linearly polarized modes optical beam into a combined linearly polarized modes optical beam with additional wave shift between orthogonal modes optical beam; converting, with the QWP and the polarization TE/TM converter, a polarized reflection of the combined linearly polarized modes optical beam with additional wave shift between orthogonal modes optical beam, into a linearly polarized transverse magnetic (TM) mode optical beam; and isolating or re-routing, with a TE polarizer or a polarizing beam splitter, the linearly polarized TM mode optical beam.
Due to their dependency, claims 13-16 are necessarily allowable.
Regarding independent claim 17, the prior art of record neither shows nor suggest an in-vehicle system comprising: a main system controller disposed in a computer-assisted or autonomous driving (CA/AD) vehicle; an intra-vehicle communication subsystem disposed in the CA/AD vehicle; and a plurality of sensors in the CA/AD vehicle; wherein at least one of the intra-vehicle communication subsystem or the plurality of sensors includes a silicon photonic chip having a laser to output a linearly polarized mode optical beam, wherein the silicon photonic chip further includes a transverse electric/transverse magnetic (TE/TM) converter, a quarter wave plate (QWP), and a selected one of a polarizer or a polarizing beam splitter (PBS), arranged to isolate a reflection of the linearly polarized mode optical beam from the linearly polarized mode optical beam, within the silicon photonic chip.
Due to their dependency, claims 18-21 are necessarily allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879